In an action for a judgment declaring that the policies issued by Vigilant Insurance Company and Federal Insurance Company afford no coverage to the Estate of Jules A. Whitman for any action brought by his spouse, Lillian Whitman, seeking to recover damages for personal injuries caused by his negligence, the defendants appeal from an order of the Supreme Court, Westchester County (Nicolai, J.), dated February 10, 1993, which denied their motion to vacate a judgment dated July 27, 1992, which was entered upon their default in appearing.
Ordered that the order is affirmed, with costs.
The defendants failed to present a reasonable excuse for the default and a meritorious defense to the plaintiffs’ claims (see, Alert Med. Personnel v Rera, 203 AD2d 401). Sullivan, J. P., Rosenblatt, Altman, Hart and Friedmann, JJ., concur.